Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/27/2021 has been entered.
This Office Action is in response to the communication and claim amendment
filed on 09/27/2021; claims 1, 7, and 13 have been amended; claims 1, 7, and 13 are independent claims.  Claims 1-18 have been examined and are pending. This Action is made Non-FINAL. 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 07/27/2021, with respect to amended limitation “causing an encryption service for the set of overall workflow(s) to automatically spread into a set of encrypt services and a set of decrypt services.” been have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claims 1, 2-4, 5, and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chamarajnager et al. (“Chamarajnager,” US 2019/0356542, filed May 16, 2018) in view of Krishna Singuru (“Krishna Singuru,” US 2019/0014048, filed Aug. 21, 2017), further in view of Dettinger et al. (“Dettinger,” US 8,423,950, published Apr. 16, 2013), and Baek (Baek,” US 2014/0201255, published Jul. 17, 2014).
Regarding claim 1, Chamarajnager teaches a computer implemented method (CIM) comprising:
 deploying a hybrid Internet of Things (IoT) gateway architecture including a plurality of cloud gateways and a plurality of edge gateways Chamarajnager: fig. 1, Gateways(s), 111, IoT device(s) 113; par. 0013);
 configuring, by a user and through a centralized/unified flow engine interface implemented on a centralized IoT gateway flow computer, the operation of the gateways devices that connect through the gateways, including IoT devices for IoT gateway architecture (Chamarajnager: fig. 1; par. 0026, The management service 120 can further cause policies to be implemented on a client device 109.  …Such policies can be implemented by client management application 147; pars. 0039-0040; The enterprise can also operate the management service 120 to oversee or manage the operation of the gateways 111 associated with the enterprise, as well as devices that connect to the network 112 through the gateways 111, including IoT devices 113; par. 0041, The management service 120 can transmit various software components to the client device 109 which are then installed, configured, or implemented by the client management application 147.  Such software components can include, for example, additional applications 145, resources, libraries, drivers, device configurations, or other similar components that require installation on the client device 109 as specified by an administrator of the management service 120; See pars. 0035-0038, 0046);
Chamarajnager discloses deploying a Internet of Things (IoT) gateway architecture including a plurality of edge gateways; configuring, by a user and through a centralized/unified flow engine interface implemented on a centralized IoT gateway flow computer, the operation of the gateways devices that connect to the network through the gateways, including IoT devices for the IoT gateway architecture but does not explicitly
disclose “deploying a hybrid Internet of Things (IoT) gateway architecture including a plurality of cloud gateways and a plurality of edge gateways.” and configuring a set of overall workflow(s) for the hybrid IoT gateway architecture.
However, in an analogous art, Krishna Singuru discloses method and system for processing data and an Internet of Things (IoT) environment, wherein 
deploying a hybrid Internet of Things (IoT) gateway architecture including a plurality of cloud gateways and a plurality of edge gateways (Krishna Singuru: fig.1, pars. 0018-0020, Cloud Servers 106, Cloud Server 106-4, IoT Gateway Device 104-2, IoT Gateway Device 104-4).
 (Chamarajnager: par. 0053).
The combination of Chamarajnager and Krishna Singuru discloses deploying a hybrid Internet of Things (IoT) gateway architecture including a plurality of cloud gateways and a plurality of edge gateways; and configuring, by a user and through a centralized/unified flow engine interface implemented on a centralized IoT gateway flow computer, the operation of the gateways devices that connect to the network through the gateways, including IoT devices for the hybrid IoT gateway architecture but does not  explicitly disclose configuring a set of overall workflow(s); assigning, dynamically and automatically, a set of sub-configuration(s) to create a centralized IoT gateway configuration for processing the set of overall workflow(s); and deploying, dynamically and automatically, the set of sub-configuration(s) to the plurality of cloud gateways and the plurality of edge gateways causing an encryption service for the set of overall workflow(s) to automatically spread into a set of encrypt services and a set of decrypt services, with the deployment of the set of sub-configuration(s) being based, at least in part, upon a determination that a first sub-service type requires the use of the plurality of cloud gateways and the plurality of edge gateways for runtime execution.

the local server 102 include a workflow controller 120 configured to execute a workflow (Dettinger: Col. 4, lines 51-59; the local server 102 may include a workflow controller 120 configured to execute a workflow. The workflow may be defined by a workflow definition 122, which may include a sequence of tasks 124 and workflow metadata 126.  The workflow metadata 126 may include information necessary to run all workflow tasks, such as an identification of inputs required to perform a task and/or an identification of outputs generated by a task).
assigning, dynamically and automatically, a set of sub-configuration(s) to create a centralized IoT gateway configuration for processing the set of overall workflow(s) (Dettinger: abstract; Col. 2, lines 13-17 ; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided); and
deploying, dynamically and automatically, the set of sub-configuration(s) with the deployment of the set of sub-configuration(s) being based, at least in part, upon a determination that a first sub-service type  (Dettinger: abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided; Col. 2, lines 53-62, lines, The workflow controller is generally configured to examine the services repository to identify multiple tasks of the workflow that may be performed by local execution of one or more of the available services on a first remote server…; Col. 5, lines 19-24).
) to create a centralized IoT gateway configuration for processing the set of overall workflow(s); and deploying, dynamically and automatically, the set of sub-configuration(s) to the plurality of cloud gateways and the plurality of edge gateways, with the deployment of the set of sub-configuration(s) being based, at least in part, upon a determination that a first sub-service type  requires the use of the plurality of cloud gateways and the plurality of edge gateways for runtime execution to provide users with means for optimizing the execution of workflows (Dettinger-950: Col. 2, lines 21-22).
The combination of Chamarajnager, Krishna Singuru, and Dettinger teaches deploying, dynamically and automatically, the set of sub-configuration(s) to the plurality of cloud gateways and the plurality of edge gateways with the deployment of the set of sub-configuration(s) being based, at least in part, upon a determination that a first sub-service type requires the use of the plurality of cloud gateways and the plurality of edge gateways for runtime execution but does not explicitly disclose “causing an encryption service for the set of overall workflow(s) to automatically spread into a set of encrypt services and a set of decrypt services”
However, in an analogous art, Baek discloses mobile itinerant software agent carrying itinerary and data within, wherein agent of agent software manager uses security service 316 to obtain encryption and decryption services when required to ensure safety (Baek: par. 0063, agent 306 of agent software manager uses security service to obtain encryption and decryption services when required to ensure safety of a particular processing result.). 
Baek discloses set of encrypt services and a set of decrypt services as recited above but does not explicitly spread into these services; however, Dettinger discloses apparatus for optimizing performance and network traffic in distributed/spread workflow processing, configuring a set of overall workflow(s), assigning, dynamically and automatically, a set of sub-configuration(s) to create a centralized IoT gateway configuration for processing the set of overall workflow(s); and deploying, dynamically and automatically, the set of sub-configuration(s) to the plurality of cloud gateways and the plurality of edge gateways.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baek with the method and system of Chamarajnager, Krishna Singuru, and Dettinger, wherein deploying, dynamically and automatically, the set of sub-configuration(s) to the plurality of cloud gateways and the plurality of edge gateways causing an encryption service for the set of overall workflow(s) to automatically spread into a set of encrypt services and a set of decrypt services, with the deployment of the set of sub-configuration(s) being based, at least in part, upon a determination that a first sub-service type requires the use of the plurality of cloud gateways and the plurality of edge gateways for runtime execution to provide users with means for ensure safety of a particular processing result   (Baek: par. 0036)
Regarding claim 2, the combination of Chamarajnager, Krishna Singuru, Dettinger, and Baek teaches the CIM of claim 1.  The combination of Chamarajnager, Krishna Singuru, Dettinger, and Baek further teaches wherein the dynamic and automatic assignment of the set of sub-configuration(s) is based on overall topology of the system so that a single centralized IoT gateway flow computer is used to configure all of the cloud gateways and all of the edge gateways in the hybrid IoT gateway architecture (Chamarajnager: fig. 1; pars. 0015-0016; Dettinger: abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided).
Regarding claim 3, the combination of Chamarajnager, Krishna Singuru, Dettinger, and Baek teaches the CIM of claim 1.  Dettinger further teaches wherein the configuration of the set of overall workflow(s) includes intelligent configuration distribution (Dettinger: abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided; Col. 3, lines 24-26).
Regarding claim 4, the combination of Chamarajnager, Krishna Singuru, Dettinger, and Baek teaches the CIM of claim 1.  The combination of Chamarajnager, Krishna Singuru, Dettinger, and Baek further teaches wherein the configuration of the set of overall workflow(s) includes: compiling, by the centralized IoT gateway flow computer, the set of overall work flow configuration(s) (Chamarajnager: fig. 1; pars. 0015-0016; Dettinger: fig. 1; abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided; Col. 5, lines 66 to Col. 6, line 14).
Regarding claim 5, the combination of Chamarajnager, Krishna Singuru, Dettinger, and Baek teaches the CIM of claim 1, The combination of Chamarajnager, Krishna Singuru, Dettinger, and Baek further teaches wherein the configuration of the set of overall workflow(s) includes:
optimizing, by the centralized IoT gateway flow computer, the set of overall work flow configuration(s), with the optimization of the set of overall work flow configuration(s) being performed intermittently, and with the optimization including both the plurality of cloud gateways and the plurality of edge gateways (Chamarajnager: fig. 1; pars. 0015-0016; Krishna Singuru: fig.1, pars. 0018-0020, Cloud Servers 106, Cloud Server 106-4, IoT Gateway Device 104-2, IoT Gateway Device 104-4, Dettinger: fig. 1; abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided).
Regarding claim 6, the combination of Chamarajnager, Krishna Singuru, Dettinger, and Baek teaches the CIM of claim 1.  The combination of Chamarajnager, Krishna Singuru, Dettinger, and Baek further teaches wherein the configuration of the set of overall workflow(s) includes:
compiling, by the centralized IoT gateway flow computer, the set of overall work flow configuration(s) (Chamarajnager: fig. 1; pars. 0015-0016; Dettinger: fig. 1; abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided; Col. 5, lines 66 to Col. 6, line 14); and 
optimizing, by the centralized IoT gateway flow computer, the set of overall work flow configuration(s) (Chamarajnager: fig. 1; pars. 0015-0016; Dettinger: fig. 1; abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided).
Regarding claim 7, claim 7 is directed to a computer program product (CPP) comprising: a machine readable storage device (Krishna Singuru: fig. 7, par. 0055) associated with the method claimed in claim 1; claim 7 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 8, claim 8 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 9, claim 9 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is directed to a computer system (CS) comprising: a processor(s) set (Krishna Singuru: fig. 7, pars. 0020, 0044, 0055); a machine readable storage device (Krishna Singuru: fig. 7, par. 0055); and computer code (Krishna Singuru: fig. 7; par. 0055) stored on the machine readable storage device, with the 
Regarding claim 14, claim 14 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

October 20th 2021


/JAHANGIR KABIR/Primary Examiner, Art Unit 2439